In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00021-CR

KENVANTE DESHUN GATEWOOD AKA              §    On Appeal from the 396th District
KENVANTE DESHAWN GATEWOOD,                     Court
Appellant                                 §
                                               of Tarrant County (1499235D)
                                          §

V.                                        §    September 27, 2018

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reduce the

amount of reparations owed by Gatewood by $80.00 for a total of $360.00, which

must also be reflected in the incorporated order to withdraw funds from Gatewood’s

inmate trust account.   We also modify the trial court’s judgment to delete the

$1,000.00 fine, which must also be removed from the incorporated order to withdraw
funds from Gatewood’s inmate trust account. It is ordered that the judgment of the

trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM